642 F.2d 1000
A. L. McALISTER TRUCKING CO., Plaintiff-Appellee,v.BHY TRUCKING INC., Defendant-Appellant.
No. 80-1179.
United States Court of Appeals,Fifth Circuit.

Unit A
April 17, 1981.
Appeal from the United States District Court for the Northern District of Texas; Eldon B. Mahon, Judge.
John W. Carlisle, Missouri City, Tex., for defendant-appellant.
Sherrill, Pace, Rogers, Crosnoe & Morrison, James B. Williamson, Lonny D. Morrison, Wichita Falls, Tex., for plaintiff-appellee.
Before BROWN, WISDOM and RANDALL, Circuit Judges.
PER CURIAM:


1
The judgment of the district court is affirmed in all respects.  This appeal is frivolous.  We therefore award double costs to the appellee.  See 28 U.S.C. § 1912 (1976); Fed.R.App.P. 38.  Under California law, the appellee is also entitled to attorneys fees for its appeal.  See T.E.D. Bearing Co. v. Walter E. Heller & Co., 38 Cal. App. 3d 59, 112 Cal. Rptr. 910, 914-15 (Cal.App.1974).  We need not, however, remand this case to the district court for a determination of the exact amount of these fees.  E. g., In re TMT Trailer Ferry, Inc., 577 F.2d 1296, 1304 (5th Cir. 1978).  In the interests of judicial economy, we award $1,000 to the appellee for its attorneys fees on appeal.


2
AFFIRMED.